Citation Nr: 1715146	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1966 to January 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the Board in a July 2012 hearing.  A copy of the hearing transcript is associated with the claims file.  

The matter was previously before the Board in November 2013.  The claim was remanded to afford the Veteran a VA examination to address his right shoulder injury.  The matter is now back before the Board for appellate consideration.  



FINDINGS OF FACT

1.  The Veteran's right shoulder injury during active service did not produce a chronic disability that continued or recurred after service.  

2.  Right shoulder rotator cuff tear found many years after service is not attributable to injury in active service.  


CONCLUSION OF LAW

Right shoulder disability was not incurred or aggravated in active service, and may not be presumed to be service connected.  38 U.S.C.A. §§ 1110, 112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in April 2009.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  The VA has afforded the Veteran relevant examination and opinion in March 2014 after a Board remand in November 2013.  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  
Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran contends that he incurred a right shoulder injury that he sustained from a fall during his military service in February 1967 and that he has since suffered from shoulder pain.  A 1967 treatment record from Camp Lejeune corroborated the Veteran's testimony, noting a fall that resulted in a deltoid contusion with normal full range of motion.  The Veteran's subsequent Service Treatment Record (STRs), however, reported 'normal upper extremities' and were silent on any pain caused by the previous deltoid injury.  There is no subsequent record regarding a right shoulder condition until his visit to the Orthopaedic Institute of Central Jersey in July 2008.  The private physician's intake history did not reflect a cause of the pain but only that it started "suddenly" in June 2008.  The Veteran then subsequently underwent an MRI in July 2008 and the results showed a tear of the supraspinatus tendon at the anterior leading edge approximately five millimeters in size.  The private physician also noted moderate osteoarthritis of the acromioclavicular joint.  Then in October 2010, the Veteran underwent a right shoulder arthroscopic surgery to repair the rotator cuff tear and attended physical therapy thereafter.  

In March 2014, the Veteran was afforded a VA examination pursuant to a Board remand in November 2013.  During the clinical interview, he reported that he injured his right shoulder in 1967 after falling on it and has suffered worsening shoulder pain over the years.  He added that he still experiences aches and stiffness after his October 2008 surgery and even after subsequent physical therapy.  

Upon evaluation, the VA examiner concluded that the Veteran's current shoulder disability is less likely as not related to or caused by or aggravated by the Veteran's military service.  The examiner addressed the in service incident and opined that the Veteran's current right shoulder disability is not related to the deltoid contusion caused by the fall in February 1967.  Specifically, the examiner noted that according to the STR, the Veteran maintained a full range of motion after sustaining the deltoid contusion and that his STRs were silent of any other visits or reports of the right shoulder after that date.  The examiner added that the deltoid contusion in February 1967 had resolved in service because there is no further documentation in his STRs to support the chronicity of injury.  The examiner specifically noted that the Veteran has been seen in sick call on several occasions after February 1967, but none of those visits addressed his right shoulder injury.  The Veteran's separation examination in November 1969 was also silent regarding a right shoulder condition.  Furthermore, there is no documentation to support the chronicity of the right shoulder injury after his separation from military service.  
The Board finds the March 2014 VA examination to be the most probative evidence of record regarding the question of whether the Veteran's right shoulder disability is related to active service.  The examiner provided thorough and detailed rationale for his conclusion and supported the conclusion with a factually intensive discussion of the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

In addition, the Board notes that the absence of a report of a right shoulder pain over a period of many years, during which time the record shows treatment in general is evidence against the claim.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, is 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur"); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

While the Veteran contends that his right shoulder disability incurred during service and continued thereafter, his post-service treatment records regarding his shoulder complaints make a history appear less likely.  The Veteran's July 2008 private treatment record reported that he had a six week history of progressive right shoulder pain and weakness and that it began "insidiously."  The private treatment intake history also noted that the Veteran reported that the pain began in June 2008, which differs from his contention that it was due to 1967 fall during service.  The Board does not find the Veteran's assertion that his right shoulder injury incurred in service credible when he informed his private physician that it occurred suddenly in June 2008.  The Veteran's history of prior inconsistent statements weighs against his credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In resolving the credibility conflict against the Veteran, the Board has considered the Veteran's statements at the November 2013 Hearing, his statements to his private physician, the Veteran's private treatment records, and his 2014 VA examination report.  In resolving the credibility conflict against the Veteran, the Board has considered the Veteran's statements at the November 2013 Hearing, his statements to his private physician, the Veteran's private treatment records, and his 2014 VA examination report.  

The Board finds the Veteran's statements linking his current right shoulder disability to service to be not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that because of the complexity regarding the nexus opinion and nature of the Veteran's diagnosis, a medical expert opinion is required.  To render a diagnosis of the Veteran's right shoulder condition and assess the possibility of a relationship between the event in service and post service symptoms, clinical testing and training is required to make the appropriate interpretations and conclusions.  While the Veteran is competent to testify as to pain, he is not competent to testify as to the etiology of his right shoulder injury.  Nor is the Veteran competent to testify as to the relationship between the in service event and his current right shoulder condition.  Thus, the Board can afford the Veteran's statement regarding onset of his right shoulder injury only minimal probative value.  In any event, the Veteran's statements are outweighed by the competent and probative evidence of record.  

The Board finds that while the competent and probative medical evidence of record clearly shows a right shoulder condition, the current condition manifested at a later date and is separate and distinct from the injury sustained during service.  Therefore, the third criteria for service connection have not been met.  

The lack of records of right shoulder problems during service does not rule out the occurrence of such symptoms.  However, considering the VA examiner's opinion and all of the evidence as to the history of the current right shoulder disability, the preponderance of the evidence is against continuity or other connection between any injury or symptoms in service and the current disability.  See Gilbert, 1 Vet. App. at 54.  The Board therefore denies service connection.



ORDER

Service connection for a right shoulder injury is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


